Brooke, J.
(after stating the facts). We are convinced that the decree of the court below should not be permitted to stand. A careful reading of the entire record discloses the fact that the witnesses for the complainants — and there were very many of them —with scarcely an exception, gave evidence tending to show that, while Nichols Cox, when suffering acutely from ursemic poisoning, acted irrationally, forgetfully, and in a manner indicating a lack of mental balance, yét, after these attacks passed off, he conversed rationally on every subject, and appeared to be entirely competent mentally. He continued up to a very few days of his death to transact his ordinary business affairs. There can be no doubt that between the attacks or spells described by the various witnesses the man was lucid and competent. The evidence of the physician who attended him during the last months of his life is extremely persuasive of this fact, and the evidence of those present at .the time of the execution of the deed, uncontradicted and unimpeached, is to the effect that at the time the instrument was executed and delivered he was in full possession of all *558his faculties. The question at issue in the case is not whether at other times and places Cox was or was not rational, but whether on the day and at the time of the transaction he possessed sufficient mental vigor to understand and appreciate the effect of the business in hand. The making of the conveyance in question was but the carrying into effect of an agreement made by him with the defendant nearly a year earlier. It was simply an act of justice upon his part in reasonably compensating the defendant for her care of him during a period of almost a year. Had he failed to carry out his contract with her in this regard, his estate would have been subject to a claim in her behalf for her services to him. While, as was said in Lane v. Lane, 160 Mich. 492 (125 N. W. 365), previous decisions are of little assistance in determining the question of mental competency, each case resting upon its own facts, attention is directed to the following cases: Ramsdell v. Ramsdell, 128 Mich. 110 (87 N. W. 81); Beadle v. Anderson, 158 Mich. 483 (123 N. W. 8); Terry v. Terry, 170 Mich. 330 (136 N. W. 448).
The decree of the court below is reversed, and a decree will be entered in this court dismissing .the bill of complaint, with costs of both courts to defendant.
McAlvay, C. J., and Kuhn, Stone, Ostrander, Bird, Moore, and Steere, JJ., concurred.